UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-7037



JOHN DOUGLAS ALEXANDER,

                                              Plaintiff - Appellant,

          versus


MICHAEL MOORE, Director; WILLIAM D. CATOE,
Deputy Director; COLIE L. RUSHTON; LEROY
CARTLEDGE, Major; D. MCTAGGER, Captain; P.
JONES, Lieutenant,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Henry M. Herlong, Jr., District
Judge. (CA-97-2598-6-20AK)


Submitted:   February 11, 1999         Decided:     February 23, 1999


Before ERVIN, NIEMEYER and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John Douglas Alexander, Appellant Pro Se. Charles Franklin Turner,
Jr., CLARKSON, FORTSON, WALSH & RHENEY, P.A., Greenville, South
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court’s order denying relief on

his 42 U.S.C.A. § 1983 (West Supp. 1998) complaint.    We have re-

viewed the record and the district court’s opinion accepting the

magistrate judge’s recommendation and find no reversible error.

Accordingly, we affirm on the reasoning of the district court. See

Alexander v. Moore, No. CA-97-2598-6-20AK (D.S.C. June 18, 1998).

We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                          AFFIRMED




                                2